DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 10/25/2021, none of the claims were amended, none were cancelled, and no claims have been newly introduced. Accordingly claims 1-20 are currently pending in the application.
The provisional statutory double patenting rejection has been overcome because the claims of copending application number 16/936,928 have been amended such that they are patentably distinct from the claims of the current application under examination.
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
Most relevant prior art of record is Dolores (US 20160001110 Al) hereinafter Dolores in view of Bolnberger et al. (US 4718415 A) hereinafter Bolnberger and further in view of Berlin (US 5572990 A) hereinafter Berlin.
Regarding claim 1, Dolores teaches A flexible patch device (sensors 212 and 204 in combination with processor 216)(Fig. 2) for facilitating voice communication through a mask ("a mask 210 of a non-invasive ventilator device such as a CPAP machine," ¶[0060]), the flexible patch comprising: a base comprising: a transducer element (transducer is connected to the amplifier circuit with a flexible electrical lead that allows free motion of the transducer throughout the operational frequency range and amplitude desired," in ¶[0054]), the transducer element for detecting vibrations of a mask and converting the vibrations to data ("one or multiple transducers can be positioned on a patient and/or attached with portions of a ventilator device in order to actively reduce interference from non-vocal sounds," "Hardware for capturing sound waves from a patient may include ... surface transducer for 
Since it is known in the art as evidenced by Bolnberger teaches a device for facilitating voice communication through a mask in ("permitting a very high quality transmission of human speech from a breathing mask," col. 2, In. 50-60), and using a piezo electrical transducer ("As shown in Fig. 6, the oscillations of speaking diaphragm 6 may be picked up by a piezoelectric transducer 24 which is rigidly and undetectably connected by an adhesive to the diaphragm 6. The electrical analog signal is again conducted to the outside through line 19," Col. 6, In. 15-20),
An ordinary skilled in the art would be motivated to modify Dolores to use a piezoelectric transducer for the benefit of minimizing the thickness of the device, 
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Dolores with Bolnberger,
Dolores as modified by Bolnberger does not specifically disclose the device further comprising at least one flexible substrate layer for protecting the piezoelectric element from outside interference however, 
Since it is known in the art as evidenced by Berlin for a device to further comprise at least one flexible substrate layer for protecting the piezoelectric element from outside interference in ("provide a respiratory mask in which the voice reproduction is significantly improved" col. 2, In. 34-38) and ('The lead-through of microphone connecting lead 16 can take place through a flexible printed circuit, which is located between the mask window 42 and its connection 41," col. 7, In. 63 to col. 8, In. 4, see FIG. 2 for area between 42 and 41),
Dolores as modified by Bolnberger and Berlin does not specifically disclose the device further comprising a wiring enclosure attached to the flexible substrate layer via a flexible substrate adhesive layer; and at least partially enclosing: the piezoelectric element; and one or more wires connecting an 
The following is the reason for allowance of claim 1:
Dolores alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises a wiring enclosure attached to the flexible substrate layer via a flexible substrate adhesive layer; and at least partially enclosing: the piezoelectric element; and one or more wires connecting an audio jack and the piezoelectric element, wherein the flexible substrate layer compresses one or more edges of the piezoelectric element via the wiring enclosure, thereby increasing sensitivity of the piezoelectric element, therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-6, claims are allowed for their dependency on allowed claim 1.
Regarding claim 7, claim is allowed for being the device comprising at least the same elements and performing at least the same functions performed by the device of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claims 8, 9, claims are allowed for their dependency on allowed claim 7.
Regarding claim 10, claim is allowed for being the system comprising at least the same elements and performing at least the same functions performed by the device of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claims 11-20, claims are allowed for their dependency on allowed claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMMAR T HAMID/Examiner, Art Unit 2654